Citation Nr: 1137439	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

What evaluation is warranted for residuals, hyposensitive scarring, status post laceration, right posterior calf, as of November 4, 2006?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which awarded service connection and assigned a noncompensable evaluation, effective November 4, 2006.  The Veteran appealed the evaluation assigned.  

In a May 2011 rating decision, the RO awarded a 10 percent evaluation as of November 4, 2006, for residuals, hyposensitive scarring, status post laceration, right posterior calf.  The Veteran is presumed to be seeking the highest evaluation, and thus the appeal continues.

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, see April 2007 notice of disagreement and December 2007 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Since November 4, 2006, residuals hyposensitive scarring, status post laceration, right posterior calf have not been manifested by an objective limitation of function of the part affected.


CONCLUSION OF LAW

Since November 4, 2006, the criteria for an initial evaluation in excess of 10 percent for residuals hyposensitive scarring, status post laceration, right posterior calf, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection for residuals hyposensitive scarring, status post laceration, right posterior calf, has been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA obtained service treatment records and private medical records identified by the Veteran and provided him with a VA examination at the time he filed his claim for entitlement to service connection for a residual scar, as well as another examination during the current appeal.  The Veteran has not informed VA of any relevant outstanding records pertaining to the scars on his right calf.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  
 
Analysis
 
The Veteran sustained lacerations to his right calf in 2004 from barbed wire.  He had a laceration repair that was unsuccessful and led to dehiscence of the wound, requiring dexamethasone injection.  

At the August 2006 VA examination, the Veteran reported numbness and tingling around the scar site.  He stated these symptoms occurred about two times a week and lasted about an hour, which symptoms would improve without medication.  The Veteran denied any pain per se and denied functional impairment.  Physical examination revealed a nontender, 10 x 0.5 centimeter disfiguring, hyperpigmented depressed scar.  There was no evidence of keloid formation, induration, adherence, instability, inflammation, edema or tissue loss. 

At the April 2011 VA examination, the Veteran reported skin irritation with minimal tenderness of the scars, but reported a lack of feeling in the scar area.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  
 
The Veteran's appeal for a higher rating for residuals, hyposensitive scarring, status post laceration, right posterior calf, stems from the rating decision that granted entitlement to service connection and assigned the initial rating.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.  
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

After the RO assigned a noncompensable evaluation, the Veteran alleged that the scar should receive a higher evaluation.  He stated the hyperpigmented scar on his leg would never go away.  He felt it was cosmetically unattractive, and noted he was in the process of taking steps to achieve a better result.  The Veteran himself (as opposed to his representative) has not submitted a statement following the RO's award of the 10 percent evaluation.  Thus, the Board does not know that the Veteran is satisfied with the 10 percent evaluation assigned.

Initially, the RO had assigned a hyphenated Diagnostic Code of 8525-7805, which addressed the internal popliteal nerve and scars.  In the May 2011 rating decision, the RO changed the hyphenated Diagnostic Code to 7804-8521, which addresses scars and the sciatic nerve.  While the Veteran has complained of numbness, the numbness pertains to the scar and not nerve damage.  The service treatment records show that the lacerations the Veteran sustained from barbed wire in 2004 were superficial.  See 2004 service treatment records.  At service separation, the examiner found that clinical evaluation of the skin was abnormal and noted the scars, but neurologic examination was normal.  Thus, an evaluation under 38 C.F.R. § 4.124a,  Diagnostic Codes 8525 and 8521 is not appropriate in this case when there is no evidence of any nerve damage.  Thus, the Board will consider only the Diagnostic Codes that address residual scars.

As the Veteran's claim was filed prior to October 23, 2008, the criteria in effect prior to that date are controlling.  73 Fed. Reg. 54,708 (2008).

Diagnostic Code 7803 provides a 10 percent rating for a superficial, poorly nourished scar with repeated ulceration.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is tender and painful on objective demonstration.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, private medical records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an initial evaluation in excess of 10 percent for residuals, hyposensitive scarring, status post laceration, right posterior calf.  At the time of the August 2006 VA examination, the examiner stated that the scar was hyposensitive; however, it was not tender, there was no evidence of ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, induration, or abnormal texture.  The examiner described the area as being less than six square inches.  At the time of the May 2011 VA examination, the examiner stated there was no discharge or tenderness on examination of the scars.  There was reduced pain and touch sensation affecting the skin around the scars, but there was no underlying tissue adherence, irregularity, atrophic changes, shininess, scaliness, ulcer or skin breakdown, underlying soft tissue damage, or elevation or depression.  Additionally, the examiner stated there was no inflammation, edema, or keloid formation.  The scar was flexible without induration, and the scar was of normal color.

First, it appears that the laser treatments the Veteran underwent to improve the appearance of the scars worked.  There are photos in the file that show an improvement, which is supported by the clinical findings in the May 2011 VA examination report.  

The Veteran is at the maximum evaluation for scars under Diagnostic Codes 7803 and 7804, and he would not be entitled to separate evaluations under these Diagnostic Codes because the scar is not tender and is not poorly nourished.  

In considering whether the Veteran would be entitled to a separate evaluation for a scar limiting the affected part, the Board finds that such is not warranted.  The Veteran has complained of numbness around the scar, which the Board finds the 10 percent evaluation contemplates.  In the August 2006 VA examination report, the examiner specifically noted that the Veteran denied any functional impairment associated with the scar.  In the May 2011 VA examination report, the examiner noted the Veteran had normal 5/5 muscle strength in the right lower extremity, and a full range of right knee motion from 0 to 140 degrees.  The Veteran has not reported any functional impairment, but rather the fact that he is disturbed by the scar's appearance.  Again, it appears the laser treatment he underwent improved the appearance of the scars.  Thus, there is no basis to award a separate evaluation for limiting the part affected under Diagnostic Code 7805.

The Veteran has not been hospitalized during the appeal period for the scars, and he has not provided evidence that the service-connected disability has caused marked interference with his occupation, to include missing work.  In the absence of evidence of any of the factors outlined above, and given that the symptoms presented by the Veteran's residual scars are fully contemplated by the rating schedule, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals hyposensitive scarring, status post laceration, right posterior calf, is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


